     Case: 1:18-cr-00728 Document #: 11 Filed: 10/29/18 Page 1 of 2 PageID #:70




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                             Case No. 18 CR 728
               v.
                                             Magistrate Judge Michael T. Mason
JOLICIOUS TURMAN et al.


    PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM

      Now comes the UNITED STATES OF AMERICA by JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, and respectfully

represents unto Your Honor that:

                    Name: JOLICIOUS TURMAN
                    Date of Birth: **/**/1991
                    Sex: Male
                    Race: African-American
                    Inmate Identification Number: 20170902055

has been and now is, in due form and process of law, detained in the following

institution:

      Cook County Department of Corrections, Chicago, Illinois.

Your petitioner further represents to Your Honor that the said prisoner has been

charged in the Eastern Division of the Northern District of Illinois with a violation of

Title 21, United States Code, Section 1962(d) (RICO conspiracy) and a violation of

Title 18, United States Code, Section 1959(a)(1) (violent crime in aid of racketeering

– murder), and is now wanted in such division and district on November 16, 2018, at

9:00 a.m., for an initial appearance and arraignment before Magistrate Judge
    Case: 1:18-cr-00728 Document #: 11 Filed: 10/29/18 Page 2 of 2 PageID #:71




MICHAEL T. MASON, in the courtroom usually occupied by said judge in the United

States Courthouse, Chicago, Illinois.

      WHEREFORE, your petitioner prays for an Order directing the issuance of a

Writ of Habeas Corpus Ad Prosequendum in this matter directed to the following

persons:

JASON WOJDYLO                                 THOMAS J. DART
Acting United States Marshal                  Cook County Sheriff
Northern District of Illinois                 Cook County Department of Corrections
219 South Dearborn Street                     2834 W. 31st Street
Room 2444 – Federal Building                  Chicago, Illinois 60608
Chicago, Illinois 60604


commanding them to produce the body of the said prisoner before this Court at said

time and on said date, in the United States Courthouse in Chicago, Illinois, and that

when the said prisoner shall be so produced pursuant to said Writ, and that when the

proceedings in this case have been concluded, that JOLICIOUS TURMAN be

returned forthwith to said institution from which he was brought.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney


                                By:        /s/ Albert Berry III
                                        ALBERT BERRY III
                                        Assistant United States Attorney
                                        219 S. Dearborn St., Rm. 500
                                        Chicago, IL 60604
                                        (312) 886-7855



                                          2
